     Case 5:19-cv-00283-MTT-MSH Document 29 Filed 09/23/20 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                                MACON DIVISION

MICHAEL ALONZA RUFUS,                        )
                                             )
                                             )
                    Petitioner,              )
                                             )
             v.                              )    CIVIL ACTION NO. 5:19-cv-283 (MTT)
                                             )
STATE OF GEORGIA,                            )
                                             )
                                             )
                Respondent.                  )
 __________________                          )


                                          ORDER

      Petitioner Michael Alonza Rufus filed an amended motion to appeal in forma

pauperis. Doc. 28. Applications to appeal in forma pauperis are governed by 28 U.S.C.

§ 1915 and Fed. R. App. P. 24. 28 U.S.C. § 1915 provides:

      (a)(1) [A]ny court of the United States may authorize the commencement,
      prosecution or defense of any suit, action or proceeding, civil or criminal,
      or appeal therein, without prepayment of fees or security therefor, by a
      person who submits an affidavit that includes a statement of all assets
      such prisoner possesses that the person is unable to pay such fees or
      give security therefor. Such affidavit shall state the nature of the action,
      defense or appeal and affiant’s belief that the person is entitled to redress.
      ...
      (3) An appeal may not be taken in forma pauperis if the trial court certifies
      in writing that it is not taken in good faith.

Similarly, Fed. R. App. P. 24(a) provides:

      (1) [A] party to a district-court action who desires to appeal in forma
      pauperis must file a motion in the district court. The party must attach an
      affidavit that:

             (A) shows . . . the party’s inability to pay or to give security for fees
             and costs;
             (B) claims an entitlement to redress; and
             (C) states the issues that the party intends to present on appeal.
      Case 5:19-cv-00283-MTT-MSH Document 29 Filed 09/23/20 Page 2 of 3




       (2) If the district court denies the motion, it must state its reasons in
       writing.

       The Court, therefore, must make two determinations when faced with an

application to proceed in forma pauperis. First, it must determine whether the plaintiff is

financially able to pay the filing fee required for an appeal. Rufus states that his only

asset is “a 2005 mobile home” and that he has no income. Doc. 28 at 2-3, 5. Based on

that affidavit, the Court finds Rufus has adequately demonstrated he is unable to pay

the $505.00 appellate filing fee.

       Next, the Court must determine if the petitioner has satisfied the good faith

requirement. “‘[G]ood faith’ . . . must be judged by an objective standard.” Coppedge v.

United States, 369 U.S. 438, 445 (1962). The petitioner demonstrates good faith when

he seeks review of a non-frivolous issue. Id.; Morris v. Ross, 664 F.2d 1032, 1033 (11th

Cir. 1981). An issue “is frivolous if it is ‘without arguable merit either in law or fact.’”

Napier v. Preslicka, 314 F.3d 528, 531 (11th Cir. 2002). “Arguable means being

capable of being convincingly argued.” Sun v. Forrester, 939 F.2d 924, 925 (11th Cir.

1991) (quotation marks and citations omitted); Carroll v. Gross, 984 F.2d 392, 393 (11th

Cir. 1993) (“[A] case is frivolous . . . when it appears the petitioner ‘has little or no

chance of success.’”) (citations omitted). “In deciding whether an [in forma pauperis]

appeal is frivolous, a district court determines whether there is ‘a factual and legal basis

. . . for the asserted wrong, however inartfully pleaded.’” Sun, 939 F.2d at 925 (citations

omitted).

       Rufus stated the issues he intends to pursue on appeal, but the Court is unable

to make sense of his arguments. Doc. 28 at 1. Rufus may be arguing that under




                                                  -2-
       Case 5:19-cv-00283-MTT-MSH Document 29 Filed 09/23/20 Page 3 of 3




O.C.G.A. § 50-2-21, it is unlawful for the Court to treat prisoners and nonprisoners

differently, because everyone, including Rufus, is a “denizen.” Id. Or perhaps he

means to argue the Court “attempted [to] conver[t] . . . its jurisdiction against Rufus as a

‘prisoner’” to improperly “universally exercise jurisdiction over [him] as a ‘denizen[.]’” Id.

In any event, he claims the Court “failed to address [his] claims involving the

unconstitutional custom of universality.” Id.

        Reviewing Rufus’s statement of issues for appeal, the Court cannot find any

issues of arguable merit. In August 2019—over a year ago—the Magistrate Judge

ordered Rufus to recast his Petition on the Court’s standard form and to pay the $5.00

filing fee or explain why he was unable to do so. Doc. 7. Although he has filed many

documents since then, he never recast his petition or showed why he is unable to pay

the $5.00 filing fee. 1 Whatever the nature of Rufus’s arguments about “denizens” and

“the unconstitutional custom of universality,” those arguments have no impact on

Rufus’s refusal to recast his petition and refusal to pay the $5.00 filing fee or show why

he is unable to pay that filing fee.

        Accordingly, there are no issues with arguable merit for Rufus to raise on appeal,

and the appeal, therefore, is not taken in good faith. Consequently, Rufus’s motion to

appeal in forma pauperis (Docs. 26; 28) is DENIED.

        SO ORDERED, this 23rd day of September, 2020.

                                                             S/ Marc T. Treadwell
                                                             MARC T. TREADWELL, CHIEF JUDGE
                                                             UNITED STATES DISTRICT COURT


1 Although the Court determined Rufus is unable to pay the $505.00 filing fee for an appeal, his latest

filings provide no indication he is unable to pay the $5.00 filing fee for the original action. Further, his
prison trust account statement at the time of the original filing indicated he had an average monthly
balance of $97.16, and he has not updated that statement.


                                                           -3-
